Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9, the limitation “said electronically controlled entranceway” lacks antecedent basis; line 12, the limitation “that guides or facilities” is confusing and/or possibly misspelled.
Claims 2-16 are indefinite for being depending directly or indirectly upon claim 1.
Claims 17 and 18 also include “the electronically controlled entrance way” and “said electronically controlled entrance”, respectively, which lack antecedent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 6-20, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bear et al U.S. Patent 5,393,074.
Claims 1, 2, 17, 18 and 20 Bear et al discloses a modular electronic gaming system comprising a facility (10) having a plurality of game rooms (24), each comprising a respective gaming space inside the game room (see Fig. 4); a respective entrance (42) (Fig. 1) through which participants are admissible to the respective interactive gaming space; a respective set of interactive game elements (dynamics of common electronic video game concepts but with full bodily, sensory participation) (co. 3, lines 49-51) installed in the respective gaming space for interaction therewith by the participants once admitted thereto; any empty space outside the game rooms proximate the entrance (42) can be considered as a waiting area for accommodating a group of one or more participants seeking admission to the interactive gaming space; a respective room control system (34) that can direct movement of the participants through the living game board or the interactive gaming space (col. 7, lines 55-57).  It is noted that Bear et al does not specifically disclose the functions of the control system as set forth in lines 15-23 and claims 2.  However, the control system (34) of Bear et al clearly can direct movement of the participants as mentioned above and these specific functions as set forth in lines 15-23 of claim 1 and claim 2 are considered parts of the movement of the participants. 
Claim 3, it is noted that Bear et al does not specifically disclose the room control (34) as discussed above is configured to retrieve identifying information from 
Claim 6, it is noted that Bear et al fails to specifically disclose a computerized management system in addition to the room control systems as claimed.  However, such computerized management system is considered a multiplication of parts and it would have been a matter of design choice to provide additional computer components such as server or similar to accommodate any game play environment since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).
As for claims 7-9, it is noted that Bear et al fails to specifically disclose the registration station to perform the functions as claimed.  However, these sign-in room stations are considered administrative features and parts of method of playing games.  Therefore, it would have been a matter of design choice to provide any suitable administrative component(s) to accommodate any particular play environment.
Claim 10, Bear et al discloses the use of speakers (44) and the use of an audio amplifier is extremely well-known in the art.  Therefore, it would have been a matter of design choice to one skilled in the art to including any well-known amplifier to enhance the sound quality of the speakers (44).

Claims 13-16, Bear et al discloses an openable/closable door or gate (42) that can be locked or unlocked by the control computer (34) (col. 7, lines 50-57), and it is submitted that the door/gate (42) of Bear et al can be operated in the manner as recited in claims 13-14 in light of the above explanation.  As for claims 15-16, the speakers (44) of Bear et al can provide audio messages as claimed in view of the above explanations.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bear et al as applied to claim 1 above, and further in view of Henry U.S. Patent 8,079,916.
	It is noted that Bear et al failed to specifically disclose the gaming system in combination with mobile devices wearable by the participants as claimed.  However, Bear et al does suggest the use of electronic targets carriable by the participants (col. 8, lines 17-20), and Henry et al discloses it is well-known in the art to provide mobile devices (2000) carriable by a participant (Fig. 2A) and readable by a control system (2010) to garner the identifying information from the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711